Exhibit 10.23

AGREEMENT

 

This Agreement, dated August 27, 2004, is among Thermadyne Holdings Corporation,
a Delaware corporation, its subsidiaries, (collectively the “Company”), and
James H. Tate (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and Executive entered into an Executive Employment
Agreement (the “Employment Agreement”) dated June 13, 2002, which among other
things set forth the terms and conditions of Executive’s employment with the
Company; and,

 

WHEREAS, the Company has commenced a search to locate a suitable candidate for
the position of Chief Financial Officer; and,

 

WHEREAS, Executive and the Company desire to enter into the following Agreement
in settlement and cancellation of all existing and prior agreements between them
concerning Executive’s employment by the Company;

 

NOW THEREFORE, the parties agree as follows:

 

1.             Resignation from Current Positions.  On the earlier of: 1) the
date the Company hires a new Chief Financial Officer, or 2) November 12, 2004
(which earlier date is hereinafter referred to as the “Resignation Date”),
Executive shall cease to be Senior Vice President Chief Financial Officer, and
cease to be an officer, or director of the Company.

 

2.             Appointment. On the Resignation Date, the Executive shall be
employed by Thermadyne Holdings Corporation in the position of Financial Project
Leader (“FPL”) for a period of one year, at which time the Executive shall cease
to be an employee of Thermadyne Holdings Corporation. In the position of FPL,
Executive shall be available to the Company on an as needed basis and shall
perform reasonable tasks and projects as assigned by, and at the direction of,
the Chief Executive Officer.  The last day of the one year assignment to the
position of FPL is referred to in this Agreement as the Termination Date.

 

3.             Announcement.  (a) On the Resignation Date, the Company will
announce Executive’s resignation from the positions described in Section 1 and
appointment to the position described in Section 2.  Neither party shall
disclose the terms of this Agreement to any one other than, on a confidential
basis, his or its financial and legal advisors or, in Executive’s case, his
family. The Company shall not disclose the terms within the Company except to
those who have a legitimate business reason or need to know.

 

(b)  The parties shall use his or its best efforts not to make any statements or
take any action that may be derogatory or disparaging to the reputation of the
other (or, in Executive’s case, to the reputation of any of the Company’s
subsidiaries and affiliates).

 

--------------------------------------------------------------------------------


 

(c)  Nothing in this Agreement shall preclude either party from truthful
statements or disclosures that are required by applicable law or regulation, or
from taking any position or from disclosing the terms of this Agreement in
prosecuting or defending any judicial, administrative or arbitration proceeding
arising hereunder.

 

(d)  If requested by the Executive, the Chief Executive Officer of the Company
shall provide the Executive with a mutually agreeable positive letter of
recommendation setting forth the dates of Executive’s employment, his duties,
his voluntary resignation, and his positive contributions to the Company.

 

4.  Compensation.  (a) In consideration for cancellation of the Employment
Agreement (except to the extent the provisions of the Employment Agreement are
expressly preserved in this Agreement) and in consideration for any services
rendered by the Executive prior to the Termination Date, the Executive shall be
entitled to compensation at the rate of $336,295 per year (the “Cash
Compensation”) through the Termination Date. The Cash Compensation will be paid
in accordance with the Company’s ordinary payroll practices.

 

(b)  Until the Resignation Date, the Executive will continue to receive the
following benefits accorded to him by the Employer prior to signing this
Agreement: 1) medical and dental insurance; 2) life insurance; 3) disability
insurance; 4) country club reimbursement, 5) annual personal tax preparation,
and 6) car allowance.

 

(c)  From the Resignation date through the Termination Date, the Executive will
receive the following benefits accorded to him by the Employer prior to the
Resignation Date: 1) medical and dental insurance; 2) life insurance; 3)
disability insurance; and 4) car allowance.   During this time, the Executive
will not receive a) country club reimbursement, or b) annual personal tax
preparation.

 

(d)  The Termination Date will constitute a COBRA qualifying event.

 

5.  Offset:  Notwithstanding anything to the contrary herein, if the Executive
should receive pay or benefits from any third party for his work or employment
(whether as an employee, consultant, partner, or independent contractor, but
excluding pay or benefits for services provided as a member of any Board of
Directors) performed between the Resignation Date and Termination Date,  then
the amount of Cash Compensation and/or benefits paid to the Executive under this
Agreement will be offset by the same amount he is entitled to for such other
work.

 

6.  Surviving Clauses:  Executive acknowledges that Sections 7 (Confidential
Information), Section 8 (Non-Compete), and Section 9 (Non-Solicitation) of the
Employment Agreement survive the termination of the Employment Agreement and
remain in full force and effect until the Termination Date.  Collectively, these
provisions of the Employment Agreement are referred to herein as the
“Restrictions”.

 

--------------------------------------------------------------------------------


 

7.  Return of Records; Intellectual Property; Cooperation.  Executive shall
return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company or any of its affiliates, except
that he may retain personal notes, notebooks and diaries.  Executive further
agrees that he shall not retain or use for his account at any time any trade
name, trademark, service mark or other proprietary business designation used or
owned in connection with the business of the Company or any of its affiliates.

 

8.  Specific Performance and Other Remedies.  Executive acknowledges and agrees
that the Company has no adequate remedy at law for a breach or threatened breach
by Executive of any of the provisions of this Agreement and, in recognition of
this fact, Executive agrees that, in the event of a breach or threatened breach
by Executive of any provisions hereof, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to obtain equitable relief
in the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available. 
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under the Restrictions.

 

9.  Release; Indemnification.  The parties agree that the Executive has
twenty-one (21) days to consider the meaning and effect of this Agreement and
has been advised to consult with an attorney prior to executing this Agreement. 
The parties agree that the Executive has seven days after signing this Release
to notify the Company of his intention to revoke this Agreement. In
consideration of the foregoing agreements, and except for those obligations
created by, or expressly assumed or retained in, this Agreement, the Company and
Executive hereby agree to and do fully and completely release, discharge and
waive any and all claims, complaints, causes of action; actions, suits, debts,
sums of money, contracts, controversies, agreements, promises, or demands of
whatever kind, in law or in equity, which either such party ever had, now has or
which such party, such party’s heirs, executors or administrators may have
against each other and their respective successors and assigns, and (in the case
of the Company and its subsidiaries, affiliates, predecessors, successors and
assigns) each and all of their officers, directors, partners, associates,
agents, shareholders and employees by reason of any event, matter, cause or
thing which has occurred to the date of execution of this Agreement (hereinafter
“Claims”).  Executive understands and accepts that this Agreement specifically
covers, but is not limited to, any and all Claims which Executive has or may
otherwise have against the Company relating in any way to compensation, or to
any other terms, conditions or circumstances of Executive’s employment with the
Company and to his termination of such employment as contemplated hereby,
whether for severance or based on statutory or common law claims for employment
discrimination (including any claims under the Age Discrimination in Employment
Act), wrongful discharge, breach of contract or any other theory, whether legal
or equitable.  Similarly, Company is acknowledging that it understands and
accepts that pursuant to this Agreement, it is giving Executive a full release
from any claims Company may have against him, except for Executive’s obligations
under this Agreement.  Notwithstanding the foregoing, in no event shall
Executive be deemed by

 

--------------------------------------------------------------------------------


 

this Section to have released any rights or claims Executive may have for
payments or benefits under this Agreement, including pursuant to any benefit
program or policy under which rights are created or prescribed by this
Agreement.  Executive shall continue to be entitled to indemnification from the
Company to the fullest extent permitted under the Company’s bylaws and charter
and in accordance with Delaware law.

 

10.  Miscellaneous.

 

(a)  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri without reference to
principles of conflict of laws.

 

(b)  Entire Agreement/Amendments.  This Agreement contains the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes in their entirety any and all prior understandings and agreements
between the parties with respect thereto, whether written or oral, including
without limitation the Employment Agreement, except as to the Restrictions. 
This Agreement may not be changed, modified or discharged except by a written
agreement signed by the parties hereto.

 

(c)  No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.  Any such
waiver must be in writing and signed by Executive or an authorized officer of
the Company, as the case may be.

 

(d)  Severability.  It is expressly understood and agreed that although
Executive and the Company consider the Restrictions to be reasonable, if a final
judicial determination is made by a court of competent jurisdiction that the
time or territory restriction in the Restrictions is an unenforceable
restriction against Executive, such provision shall not be rendered void but
shall be deemed amended to apply to such maximum time and territory, if
applicable, or otherwise to such maximum extent as such court may judicially
determine or indicate to be enforceable.  Alternatively, if any court of
competent jurisdiction finds that any of the Restrictions is unenforceable, and
such restriction cannot be amended so as to make it enforceable, such finding
shall not affect the enforceability of any of the other restrictions contained
herein.  If any one or more of the other provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.

 

(e)  Assignment.  This Agreement shall not be assignable by Executive and shall
be assignable by the Company only pursuant to a merger or consolidation in which
the Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company.  The Company’s obligations to
pay Executive shall be binding upon any purchaser of substantially all of its
assets as well as to any entity into which the Company is merged. No rights or
obligations of Executive under this

 

--------------------------------------------------------------------------------


 

Agreement may be assigned or transferred by Executive other than his rights to
compensation and benefits, which may be transferred only by will or operation of
law.

 

(f)  Successors; Binding Agreement; Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon personal or legal
representatives, executors, administrators, successors, heirs, devisees and
legatees of the parties hereto.

 

(g)  Non-Admission.  By executing this Agreement, neither Executive nor Company
is admitting to any wrong-doing, nor addressing whether the Company has 
“cause,” as defined in Executive’s Employment Agreement to terminate Executive’s
employment.

 

(h)  Communications.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or two business days after being
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the execution page
of this Agreement, provided that all notices to the Company shall be directed to
the attention of the General Counsel of the Company or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

 

(i)  Withholding.  The Company may withhold from any and all amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

 

(j)  Survivorship.  The respective rights and obligations of the parties
hereunder shall survive to the extent necessary to the agreed preservation of
such rights and obligations.

 

(k)  Acknowledgment.  Executive hereby acknowledges that he has carefully read
this Agreement, fully understands and accepts all of its provisions and signs it
voluntarily of his own free will.  Executive further acknowledges that he has
been provided a full opportunity to review and reflect on the terms of this
Agreement and to seek the advice of legal counsel of his choice.

 

(l)  Capitalized Terms.  Capitalized terms not otherwise defined herein shall
have meanings given such terms in the Employment Agreement.

 

(m)  Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

(n)  Headings.  The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

 

--------------------------------------------------------------------------------


 

 

James H. Tate

 

 

 

 

 

\s\ James H. Tate

 

Address of Executive:

 

17605 Lasiandra Drive

 

Chesterfield, MO 63005

 

EMPLOYERS:

 

 

Thermadyne Holdings Corporation

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Industries, Inc.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Victor Equipment Company

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne International Corp.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

Tweco Products, Inc.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermal Dynamics Corp.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Stoody Company

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermal Arc, Inc.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

C&G Systems Holding, Inc.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

C&G Systems, Inc.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

Thermadyne Italia, Srl.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Australia Pty Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Asia/Pacific Pte Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Japan, Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Palco Trading Company

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Foreign Sales Corporation

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

Thermadyne South America Holdings, Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne South Africa (Pty) Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Maxweld & Braze (Pty) Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

GenSet S.p.A.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Tecmo Srl

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Ocim Srl

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

Tec Mo Cut Srl

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Tec Mo Control Srl

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

BBM Srl

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Duxtech Pty. Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Cigweld Group Pty. Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Quetala Pty. Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

Quetack Pty. Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Quetala Unit Trust

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Brazil Holdings, Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Victor Ltda.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Chile Holdings, Ltd

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Soltec SA

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

Meltalservice S.A.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne do Brasil Ltda.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Industries Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Cylinder Co.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Canadian Cylinder Company

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Receivables, Inc.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

MECO Holding Company

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Protip Corporation

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Welding Products Canada, Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne de Mexico S.A. de C.V.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Tweco de Mexico S.A. de C.V.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Victor Equipment de Mexico S.A. de C.V.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

Cigweld Group Pty. Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Philippine Welding Equipment, Inc.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Cigweld Property Holdings, Inc.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermal Arc Phils, Inc.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Cigweld Philippines, Inc.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Asia SDN BHD

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

Thermadyne Korea Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

PT Thermadyne Utama

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

PT Cigweld Indonesia

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Hong Kong Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Cigweld Malaysia SDN

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

 

 

 

 

Thermadyne Thailand Co. Ltd.

 

 

 

 

 

By:

\s\ Paul D. Melnuk

 

 

Paul D. Melnuk

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------